Title: John Adams to Abigail Adams 2d, 19 September 1774
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      My dear Child
      Philadelphia Sept. 19. 1774
     
     I have received your pretty Letter, and it has given me a great deal of Pleasure, both as it is a Token of your Duty and Affection to me and as it is a Proof of your Improvement in your hand Writing and in the faculties of the Mind.—I am very sorry to hear of your Grand Mamma’s Indisposition: but I hope soon to hear of her Recovery. Present my Love to your Mamma, and to your Brothers, Johnny, Charly and Tommy. Tell them they must be good Children and mind their Books, and listen to the Advice of their excellent Mamma, whose Instructions will do them good as long as they live, and after they shall be no more in this World.
     Tell them, they must all strive to qualify themselves to be good and usefull Men—that so they may be Blessings to their Parents, and to Mankind, as well as qualified to be Blessings to those who shall come after them.
     Remember me to Mr. Brackett, and Copeland, and to Patty Field, Molly Marsh, Jonathan Bass and Patty Curtis.—I am my dear little Nabby, with continual Prayers for your Happiness and Prosperity, your affectionate Father,
     
      John Adams
     
    